UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
——————————————————————X
YOVANNY DOMINGUEZ, on behalf of himself and
all other persons similarly situated,

                              Plaintiff,                           1:19-cv-10171-GHW

               -against-                                           NOTICE OF APPEAL

BANANA REPUBLIC, LLC,

            Defendant,
——————————————————————X

       Notice is hereby given that YOVANNY DOMINGUEZ, Plaintiff, on behalf of himself and

all other persons similarly situated, hereby appeals to the United States Court of Appeals for the

Second Circuit from the Judgment entered in this action on May 11, 2020 (including, but not

limited to, the underlying Opinion and Order of April 23, 2020, and the Order of May 9, 2020),

and from each and every part thereof.

Dated: New York, New York
       May 12, 2020

                                                    ____________/s/____________
                                                    G. Oliver Koppell, Esq.
                                                    Daniel F. Schreck, Esq.
                                                    G. Oliver Koppell & Associates
                                                    99 Park Avenue, Suite 1100
                                                    New York, New York, 10016

                                                    Bradly G. Marks, Esq.
                                                    Marks Law Firm, P.C.
                                                    175 Varick Street, 3rd Floor
                                                    New York, New York, 10014

                                                    Jeffrey M. Gottlieb
                                                    Gottlieb & Associates
                                                    150 East 18th Street, Suite PHR
                                                    New York, New York, 10003
